Citation Nr: 0820560	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  02-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain with degenerative disc 
disease from March 1, 1998, to April 17, 2002.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbosacral strain with degenerative disc 
disease from April 17, 2002, to January 26, 2006.

3.  Entitlement to an initial evaluation in excess of 40 
percent for a lumbosacral strain with degenerative disc 
disease on or after January 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1978 to February 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
a lumbosacral strain and assigned a noncompensable evaluation 
effective from March 1, 1998.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in May 2006.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From March 1, 1998, to April 17, 2002, the veteran has 
not been shown to have had moderate limitation of motion of 
the lumbar spine; a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; or, moderate intervertebral 
disc syndrome with recurring attacks.

3.  From April 17, 2002, to January 26, 2006, the veteran has 
not been shown to have had severe limitation of motion of the 
lumbar spine; severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.

4.  On or after January 26, 2006, the veteran has not been 
shown to have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months or 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a lumbosacral strain with degenerative disc 
disease for the period from March 1, 1998, to April 17, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998-2002).

2.  The criteria for an initial evaluation in excess of 20 
percent for a lumbosacral strain with degenerative disc 
disease for the period from April 17, 2002, to January 26, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2001-
2005).

3.  The criteria for an initial evaluation in excess of 40 
percent for a lumbosacral strain with degenerative disc 
disease on or after January 26, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this 
case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in October 1998, 
February 2005, and January 2007.  

The Board notes the case was remanded for further development 
in May 2006, to include requesting that the veteran identify 
any additional treatment records pertaining to her back 
disability.  In particular, the Board had noted that the 
veteran was scheduled for surgery in April 2006.  However, 
the January 2007 VA examiner specifically stated that the 
veteran did not undergo any surgery and noted that there were 
no follow-up visits pertaining to rescheduling.  As such, 
there are no available treatment records documenting such a 
procedure.  Moreover, the July 2006 letter requested that the 
veteran identify the dates and places of treatment, so that 
the medical records could be obtained and associated with the 
claims file.  However, to this date, the veteran has not 
responded to the letter with any details of her current 
treatment.  Thus, the Board finds compliance with its remand 
and the applicable development procedures, and there is no 
indication that there is additional available evidence to 
substantiate the appellant's claims that has not been 
associated with the claims folder.

VA has further assisted the veteran and her representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's lumbosacral  strain has been assigned a 10 
percent disability evaluation from March 1, 1998 to April 17, 
2002; a 20 percent disability evaluation from April 17, 2002, 
to January 26, 2006; and, a 40 percent disability evaluation 
effective from January 26, 2006, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295-5242.  

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
Statement of the Case and the Supplemental Statements of the 
Case.  Thus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5292 provided for 
the evaluation of limitation of motion of the lumbar spine.  
A 10 percent disability evaluation was contemplated for 
slight limitation of motion, and a 20 percent disability 
evaluation was assigned for moderate impairment.  When such 
impairment was severe, a 40 percent disability was warranted.  
The maximum rating under Code 5292 was 40 percent.  

Under Diagnostic Code 5295, a 10 percent disability 
evaluation was assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
evaluation was contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The maximum rating under Diagnostic Code 5292 
was 40 percent.  

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was assigned for moderate intervertebral 
disc disease with recurring attacks, and a 40 percent 
disability evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
is contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under Diagnostic Code 5003.  Note 6 further provides 
that the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5292 (limitation 
of motion of the lumbar spine) and the General Rating Formula 
for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is already assigned a 10 
percent disability evaluation for her lumbosacral strain with 
degenerative disc disease, and the medical evidence of record 
does not demonstrate that involvement of 2 or more major 
joints or 2 or more minor joint groups.
Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is for assignment when there is forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned from unfavorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007); see also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).


I.  March 1, 1998, to April 17, 2002

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
her lumbosacral strain with degenerative disc disease between 
March 1, 1998, and April 17, 2002.  The medical evidence of 
record does not show her to have had moderate limitation of 
motion of the lumbar spine.  In fact, the October 1998 VA 
examination found the veteran to have full range of motion.  
In particular, the examiner indicated that she had flexion to 
95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees. 

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2007).  As such, the medical evidence of record has 
not demonstrated that the veteran had moderate limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for an initial evaluation in 
excess of 10 percent under Diagnostic Code 5292.

The Board also notes that the veteran has not been shown to 
have had a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  In fact, the October 1998 VA examiner 
indicated that the veteran did not have paraspinal muscle 
spasm, and as previously noted, she had lateral flexion to 40 
degrees and rotation to 35 degrees.  Therefore, the Board 
finds that the veteran has not met the criteria for an 
initial evaluation in excess of 10 percent under Diagnostic 
Code 5295.

In addition, the medical evidence of record does not show the 
veteran to have had moderate intervertebral disc disease with 
recurring attacks.  In fact, the veteran told the October 
1998 VA examiner that her back pain did not radiate, and she 
denied having any lower extremity weakness or bowel or 
bladder incontinence.  The veteran also reported that she did 
not have flare-ups of her symptoms and stated that she 
treated herself with medications.  The examiner further 
indicated that the veteran had normal muscle bulk, strength, 
and tone, and her deep tendon reflexes were 2+ and symmetric.  
It was also noted that she walked with a normal gait.  As 
such, the veteran has not been shown to have met the criteria 
for an initial evaluation in excess of 10 percent under 
Diagnostic Code 5293.  
The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back pain is contemplated in the currently assigned 10 
percent disability evaluation.  Indeed, the June 2005 rating 
decision specifically contemplated this pain and its effect 
on the veteran's functioning in its grant of the 10 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the October 1998 VA examiner stated 
that the veteran did not have pain, weakness, fatigue, 
incoordination, or instability on repetitive range of motion 
exercises.  Therefore, the Board finds that the preponderance 
of the evidence is against a higher initial evaluation for 
the veteran's lumbosacral strain with degenerative disc 
disease from March 1, 1998, to April 17, 2002.  


II.  April 17, 2002, to January 26, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
the period of time between April 17, 2002, and January 26, 
2006.  The medical evidence of record does not show her to 
have had severe limitation of motion of the lumbar spine.  In 
this regard, VA medical records dated in September 2004 
documented her as having flexion to 45 or 50 degrees, and the 
February 2005 VA examination found the veteran to have 45 
degrees of flexion, 0 degrees of extension, 10 degrees of 
right lateral bending, 5 degrees of left lateral bending, and 
5 degrees of right and left rotation.  As such, the veteran 
has not been shown to have met the criteria for an initial 
evaluation in excess of 20 percent under Diagnostic Code 
5292.

The Board also notes that the veteran has not been shown to 
have had a severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
fact, as previously discussed, VA medical records dated in 
September 2004 documented her as having flexion to 45 or 50 
degrees, and the February 2005 VA examination revealed 45 
degrees of flexion, 10 degrees of right lateral bending, 5 
degrees of left lateral bending, and 5 degrees of rotation.  
The February 2005 VA examiner also noted that the veteran 
walked without any limp.  She had an erect stature and normal 
posture, and there was no scoliosis or loss of lumbar 
lordosis.  X-rays were also obtained at the time of the 
February 2005 VA examination, which revealed a fairly normal 
examination of the lumbosacral spine.  Private medical 
records dated in May 2005 also indicated that the alignment 
of the veteran's lumbar spine appeared normal, and the 
vertebral body heights were well maintained.  Therefore, the 
Board finds that the veteran has not met the criteria for an 
initial evaluation in excess of 20 percent under Diagnostic 
Code 5295.

In addition, the medical evidence of record does not show the 
veteran to have had severe intervertebral disc disease with 
recurring attacks with intermittent relief between April 17, 
2002, and September 23, 2002.  VA medical records dated in 
April 2002 and August 2002 showed the veteran to have normal 
power and coordination in the lower extremities as well as 
normal sensory for pain and touch.  Her deep tendon reflexes 
were also active and symmetrical.  Similarly, VA medical 
records dated in September 2002 indicate that the veteran's 
sensory was intact and that she had 2+ deep tendon reflexes.  
VA medical records dated in September 2004 and November 2004 
also noted that the veteran had good power in both legs as 
well as normal sensory for touch and pain, and her deep 
tendon reflexes were 1+.  In addition, the February 2005 VA 
examiner commented that the veteran was not in any obvious 
distress, and she was able to walk without a limp.  Despite 
pain and tenderness, there was no lumbar muscle spasm.  
Indeed, private medical records dated in April 2005 diagnosed 
the veteran with only moderate degenerative disc disease.  As 
such, the veteran has not been shown to have met the criteria 
for an initial evaluation in excess of 20 percent under 
Diagnostic Code 5293.  
Moreover, when the evidence of record is considered under the 
revised rating criteria of Diagnostic Code 5293 effective 
September 23, 2002, the Board also finds that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for her service-connected back disability.  The medical 
evidence of record does not reveal incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  In this 
case, there are no treatment records associated with the 
claims file indicating that the veteran was prescribed bed 
rest by any physician for her back between September 23, 
2002, and January 26, 2006.  As such, the veteran has not met 
the criteria for an initial evaluation in excess of 20 
percent under the rating criteria in effect as of September 
23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the veteran's lumbosacral strain with 
degenerative disc disease.  As previously discussed, the 
veteran does not have incapacitating episodes with a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Additionally, the medical 
evidence of record does not show her to have forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
February 2005 VA examination found the veteran to have 45 
degrees of flexion, 0 degrees of extension, 10 degrees of 
right lateral bending, 5 degrees of left lateral bending, and 
5 degrees of right and left rotation.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Therefore, the Board finds 
that the veteran has not met the criteria for an initial 
evaluation in excess of 20 percent under the revised rating 
criteria.
After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from her lumbosacral strain with degenerative disc 
disease.  The medical evidence of record does not identify 
any separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 20 percent disability evaluation.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against a higher 
initial evaluation for the veteran's lumbosacral strain with 
degenerative disc disease between April 17, 2002, and January 
26, 2006.


III.  On or After January 26, 2006

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board concludes that a higher initial evaluation is not 
warranted for the veteran's lumbosacral strain with 
degenerative disc disease on or after January 26, 2006.  The 
medical evidence of record does not show that the veteran has 
had incapacitating episodes with a total duration of at least 
six weeks during the past 12 months.  The veteran did tell 
the January 2007 VA examiner that she was confined to bed 
approximately every one and a half months and that such 
episodes usually lasted one to two weeks.  However, there are 
no treatment records documenting her as having had bedrest 
prescribed by a physician.  In fact, as previously discussed, 
the veteran has not identified any current treatment as 
requested by the July 2006 letter, nor has she provided the 
necessary authorization and release so that the RO may obtain 
any private medical records to substantiate her claim.  

In addition, the evidence of record does not indicate that 
the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.  In this regard, 
there is no medical evidence diagnosing the veteran with 
ankylosis of the spine, and there are none of the previously 
mentioned symptoms indicative of unfavorable ankylosis.  In 
fact, the January 2007 VA examiner indicated that the veteran 
had flexion to 30 degrees, extension to 0 degrees, lateral 
bending to 10 degrees, and rotation to 0 degrees.  As such, 
the medical evidence of record does not show her spine to be 
fixed.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Thus, the veteran has not been shown to have met the 
criteria for an initial evaluation in excess of 40 percent 
for her lumbosacral strain with degenerative disc disease on 
or after January 26, 2006. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from her lumbosacral strain with degenerative disc 
disease.  The medical evidence of record does not identify 
any separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the January 2007 VA examiner indicated that the veteran 
refused to attempt heel walking or toe walking, and her 
anterior tibial and extensor hallicus longus strength could 
not be assessed because she made no effort to dorsiflex her 
ankles, dorsiflex her toes, or plantar flex her ankles.  It 
was noted that the veteran's deep tendon reflexes were trace.  
Nevertheless, the examiner stated that the veteran did have 
muscle strength and control in the anterior tibial extensor 
hallicus longus and gastrocnemius.  Her straight leg raises 
were also 30 degrees bilaterally.  Moreover, the January 2007 
VA examiner indicated that a lower extremity 
electrodiagnostic study was performed in March 2006, which 
was negative.  Therefore, the Board concludes that the 
veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5010-5003.  The veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, despite the veteran's own reports, the January 2007 VA 
examiner stated that that there was no change compared to the 
findings in 2005.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's lumbosacral strain with 
degenerative disc disease on or after January 26, 2006.


IV.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
lumbosacral strain with degenerative disc disease has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of her 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent for a 
lumbosacral strain with degenerative disc disease from March 
1, 1998, to April 17, 2002, is denied

An initial evaluation in excess of 20 percent for a 
lumbosacral strain with degenerative disc disease from April 
17, 2002, to January 26, 2006, is denied.

An initial evaluation in excess of 40 percent for a 
lumbosacral strain with degenerative disc disease on or after 
January 26, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


